Bell, Justice.
The plaintiff, claiming to have a judgment against the owner of an equitable interest in described personal property, and alleging that the property was in the possession of another as a fraudulent transferee from such owner, prayed for appointment of a receiver to seize and sell the property and distribute the proceeds according to such priority of claims as the court might determine. The court refused the application, and the plaintiff excepted. Held: Regardless of other questions raised, there being no allegation or evidence that the alleged fraudulent transferee is insolvent, the court did not err in refusing to appoint a receiver. Mayer v. Wood, 56 Ga. 427; Deveney v. Hicks, 82 Ga. 240 (8 S. E. 179); Baker v. City National Bank of Griffin, 94 Ga. 87 (3) (21 S. E. 159); Turnipseed v. Kentucky Wagon Co., 97 Ga. 258 (23 S. E. 84); DeVaughn v. Harris, 103 Ga. 102 (29 S. E. 613); Blanchard v. Farmers State Bank, 158 Ga. 780 (124 S. E. 695).

Judgment affirmed.


All the Justices concur.